Citation Nr: 0404529	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  02-12 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating greater than 50 percent for 
service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1966 to 
March 1970. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted the veteran's claim 
seeking entitlement to service connection for PTSD, and 
assigned a 30 percent evaluation, effective September 6, 
2000.  In March 2002, evaluation of the veteran's service-
connected PTSD was increased to 50 percent, effective 
September 6, 2000. 


FINDINGS OF FACT

The veteran's PTSD more closely approximates total 
occupational and social impairment, than occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood.


CONCLUSION OF LAW

The criteria for a greater initial rating of 100 percent for 
the veteran's service-connected PTSD have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ § 4.7, 4.20, 4.130, Diagnostic Code 9411 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to his DD 214, the veteran served in Vietnam, and 
his grade, rate or rank was Hospital Corpsman Third Class.  
He was awarded a Combat Action Ribbon.  There are no service 
medical records of record.


In July 2000, the veteran was given a psychological 
examination by licensed psychologist Dr. E. W.  The veteran 
indicated that he had no previous psychiatric treatment, but 
had felt anxious and depressed since retiring three years ago 
in 1997.  The veteran stated that he was forced to retire due 
to bone and muscle degenerative disease, previously diagnosed 
in 1973.  He served in the Navy and Marines, and was in 
Vietnam for one year.  He stated that he had the war on his 
mind daily since he retired and suffered from intrusive 
thoughts.  He was, however, no longer experiencing nightmares 
or flashbacks.  He was in chronic pain and had trouble 
standing, and had lost the lateral movement in his left arm.  
He had been very "gripey" with his wife in the past few 
years, but was getting along well with her at the time. 

Regarding daily activities, Dr. E. W. noted that the veteran 
slept well some nights, but could not sleep at all on other 
nights.  He spent time watching his granddaughter, he cleaned 
the dishes, and enjoyed watching the history channel on cable 
television.  However, he could not watch anything about the 
war.  He got distracted when reading, and was very isolated 
from people because he felt that he did not agree with 
anyone.  He occasionally attended church and did some light 
shopping.  He used to enjoy fishing and hunting, but it was 
too painful for him to do so anymore.  Upon mental 
examination, the veteran was observed as pleasant, 
cooperative, and oriented times three.  He was anxious 
throughout the interview, and denied hallucinations and 
delusions.  His ability with abstractions in the form of 
proverbs and similarities was above average for both.  His 
general level of social judgment and comprehension was above 
average.  There was no evidence of organic brain disorder.  
The veteran was functioning in the above average range of 
intellectual functioning.  According to the Minnesota 
Multiphasic Personality Inventory, the veteran had severe 
depression, and suffered from extreme preoccupation with 
bodily complaints.  His energy level was extremely low, he 
was socially introverted, and he had unusual thoughts.  He 
was very alienated from others, and appeared to have 
difficulty getting along with others.  Dr. E. W. diagnosed 
the veteran with moderate PTSD symptomology, anxiety, and 
major depression without psychotic features.  His GAF score 
was reported as 50-60, serious to moderate.
In September 2000, the veteran filed a claim seeking service 
connection for PTSD.  

In March 2001, the veteran received a VA examination.  The 
veteran reported current problems with depression, sleep 
disturbance, poor appetite, excessive anger and irritation, 
concentration problems, guilty feelings, and inability to 
relax.  He stated that he was diagnosed with "a bone 
deterioration problem" in 1973, and was told that the 
problem was progressive, with no cure for it.  In 1997, the 
veteran stated that he finally collapsed and had not been 
able to work since that time.  This caused him to be 
depressed because he could no longer do the things that he 
used to do, or planned to do in retirement.  He reported that 
he had to go on social security income.  He indicated that he 
was depressed all the time, and that watching television news 
made him more depressed.  The veteran became angry when 
reminded of experiences related to Vietnam.  He indicated 
that he had trouble falling asleep, and slept only three to 
four hours before awakening.  He had a hard time 
concentrating, and experienced special difficulty when 
sustained attention was required.  He indicated that he was 
able to get along well with others most of the time, but had 
difficulty if they wanted to talk about the news.

At the March 2001 VA exam, it was reported that the veteran 
was trained as a corpsman.  He was sent to Vietnam where he 
was attached to the Marines in combat situations.  The 
veteran indicated that he was in very difficult situations.  
After leaving the service, the veteran went to college but 
left after the teacher made "stupid statements about 
Vietnam."  He then became a machinist for one year, before 
working at a bakery until 1980.  He tried selling insurance 
for three or four years, and then managed a restaurant for 
two years.  He sold hardwood flooring until 1997 when he 
"collapsed."  The veteran has been married once, for the 
last 33 years.  He reported current problems with his 
degenerative bone disease and an ulcer.  The bone disease 
affected his muscles and nerves.  He never had drug or 
alcohol problems, or any legal problems.  He never obtained 
mental health services.  The veteran did not have any friends 
or visitors, and did not go out anywhere.  




Objective findings indicated appropriate grooming and 
hygiene.  He had difficulty rising from a seated position, 
and limped as he walked to the office.  His speech was clear 
with a good ability to express himself.  His affect was sad 
and tearful at times, and his overall mood was depressed.  
His orientation seemed appropriate, and his thinking was 
spontaneous, logical, and productive.  His thought content 
was notable for pre-occupation with health issues.  His 
relationships with others was fair, but with a low frequency 
of contact and a preference for being alone.  His 
concentration was fair and memory was good.  He indicated a 
capacity for abstract thinking, and his judgment seemed fair, 
with his insight limited.  Despite his psychological 
problems, the veteran had never sought treatment for them.  
The VA examiner diagnosed the veteran with major depression, 
recurrent, moderate.  His depression occurred daily, and was 
manifested by feelings of sadness and irritability, insomnia, 
early wakening, diminished pleasure, low energy, 
concentration problems and low self-esteem.  The examiner 
stated that his physical problems likely triggered and 
exacerbated his depression.     

In May 2001, the veteran was given another VA examination in 
an attempt to reach consensus on diagnosis.  The veteran was 
observed as cooperative, yet somewhat irritable and strangely 
evasive.  He demonstrated survival guilt, and revealed that 
he had intrusive thoughts on a daily basis.  He denied having 
any nightmares, and described suffering distress when exposed 
to stimuli which reminded him of his combat experiences.  He 
drank quite heavily in his early post-war period as a form of 
self-medication, but had discontinued alcohol use for many 
years.  He demonstrated generalized social avoidance.  The 
veteran described continuous anxiety and depression.  These 
symptoms appeared to increase dramatically approximately four 
years ago when his physical symptoms of degenerative joint 
disease led to his being unable to continue working, due to 
physical limitations and chronic pain.  He denied suicidal 
ideation, but described much sleep disturbance and difficulty 
being angry, irritable and short tempered.  He described 
frustration with people critical of the war and stated that 
he might blow up at them.  He had difficulty concentrating 
and focusing, and sounded suspicious when asked about 
hypervigilance symptoms.  He described some excess startle 
reaction.  He apparently was on social security disability 
because of his physical disabilities.  
He last worked in 1997.  He described complete social 
isolation, and described much difficulty with chronic pain, 
degenerative joint disease and peptic ulcer disease.

Upon mental examination, the veteran was alert, oriented and 
cooperative.  He appeared anxious, irritable and depressed.  
His thoughts were notable for being somewhat cryptic, evasive 
at times, and suspicious at times to the point of almost 
being paranoid.  His cognitive abilities were grossly intact, 
although he described difficulty with concentration and 
focus.  He denied suicidal ideation.  The VA examiner 
diagnosed the veteran with PTSD, and major depression.  He 
stated that the veteran appeared to have serious symptoms of 
PTSD in the early post-war period.  He had the onset of 
severely disabling physical symptoms, which caused a 
resurgence of re-experiencing, in the form of survivor guilt 
symptoms.  This 
re-experiencing caused a resurgence of the PTSD symptoms.  
His GAF score reported was 48.

In May 2001, the veteran was examined by psychiatrist Dr. R. 
H.  The veteran demonstrated suspiciousness when asked about 
his mental and emotional problems.  He indicated that he had 
low motivation, and that it took him a long time to get 
things done.  He stated that he would "go off" and get 
angry if he was interrupted, and he had temper control 
problems.  He denied nightmares.  He indicated that he got 
about fours of sleep per night.  He stated that he had 
adequate physical energy, but that it was quickly depleted 
when he tried to do something physical and he experienced 
pain.  The veteran recounted that he experienced pain due to 
"bone deterioration."  He indicated that he was taking 
medication for his pain.  He struggled when trying to recall 
his service dates, unit names and places that he served.  He 
indicated that he had a good relationship with his wife.  He 
began receiving social security disability in 2000.  He 
attended church regularly and had numerous friends there who 
asked about his physical well-being.





Upon evaluation, Dr. R. H. noted that his speech was quiet, 
but clear.  His affect was more apathetic than depressed.  
His mood was anxious most of the time.  He denied homicidal, 
suicidal, hallucinatory or delusional ideation.  He also 
denied nightmares.  The clinical assessment was that the 
veteran was irritable, and angry at times, during the 
interview.  The veteran displayed a puzzling slowness.  Dr. 
R. H's diagnosis was somatization disorder, depression, 
passive-dependent personality traits, and chronic pain 
syndrome.  His GAF score reported was 55.

According to a September 2001 VA progress notation, a VA 
psychiatrist stated that she did not believe that the veteran 
had significant PTSD symptoms, but rather suffered from 
chronic pain with secondary depression.  The VA psychiatrist 
recommended further VA evaluation.

The veteran received a VA examination in October 2001.  The 
examiner stated that the veteran was attached to a combat 
Marine unit, and did a tour of Vietnam in 1969 and 1970 as a 
medical corpsman.  The examiner stated that there was no 
doubt that the veteran was subjected to combat conditions of 
sufficient intensity to produce combat-related PTSD.  The 
veteran reported a rather unstable vocational history with 
frequent job changes.  The examiner noted that the veteran's 
work history was consistent with veterans who were known to 
have PTSD.  The examiner noted that the veteran had been 
unemployed since 1997, secondary to multiple physical health 
problems and acute exacerbation and increase of PTSD 
symptoms.  

Upon examination, the VA examiner noted a full range of 
symptoms including 
re-experiencing, avoidance and emotional numbing, and 
hyperarousal.  Symptoms included intrusive memories of combat 
conditions in Vietnam.  He had nightmares, and at times had 
flashbacks from awakening from nightmares.  He had numerous 
avoidance behaviors, and preferred to stay more to himself 
rather than socialize.  He manifested symptoms of survivor 
guilt.  He had a history of insomnia and sleep disturbances 
related to nightmares.  He had at times problems with anger 
management.  He had hyperstartle response, and 
hypervigilance.  He had concentration problems.  He 
demonstrated symptoms of depression including low energy, 
irritability, loss of interest in activities that he 
previously enjoyed, extreme emotional numbing at times, and 
low self-esteem at times.  
Mental examination during his October 2001 exam revealed that 
the veteran was alert and oriented times three.  He was 
cooperative, and his mood was mildly depressed.  His affect 
was somewhat tense but otherwise congruent to his mood.  His 
memory appeared intact in the immediate, recent and remote 
realms.  His speech was within normal limits, logical and 
goal directed.  His thought processes and content were within 
normal limits.  There was no overt signs of any psychotic 
process.  His insight and judgment appeared to be adequate, 
and there was no overt suicidal or homicidal ideation at the 
time.  The examiner's diagnosis was chronic PTSD, and major 
depression secondary to PTSD.  Chronic pain, orthopedic 
difficulties, history of combat trauma, unemployment, 
financial stressors, physical health problems and social 
isolation were also noted.  The veteran's GAF score was 
reported as 39, indicating severe and serious problems with 
PTSD.

In a November 2001 rating decision, service connection for 
PTSD was granted, and an evaluation of 30 percent was 
assigned, effective September 6, 2000.  A notice of 
disagreement (NOD) was filed in December 2001.  In March 
2002, evaluation of the veteran's service-connected PTSD was 
increased to 50 percent, effective September 6, 2000.

According to an April 2002 VA psychiatric treatment record, 
the veteran reported ongoing symptoms of recurrent intrusive 
recollections of war zone memories, nightmares about combat-
related trauma, flashbacks, notable avoidance of stimuli 
which were associated with traumatic events, social 
isolation, emotional numbing, insomnia, irritability with 
difficulty modulating expressions of anger, trouble 
concentrating, hypervigilance, and exaggerated startle 
response.  The VA examiner stated that the veteran was 
exposed to multiple combat stressors of sufficient intensity 
and duration to produce a full PTSD.  The examiner stated 
that, in his opinion, the veteran suffered from chronic, 
severe PTSD.  His condition negatively affected his ability 
to function at a fully optimal level of life.  He suffered 
from low initiative, major depression, and a lack of 
flexibility to tolerate the stressors of gainful employment.



The VA examiner further stated that the veteran's PTSD 
negatively affected his capacity to tolerate the normal and 
routine stressors associated with gainful employment.  In the 
last few years, the veteran's ability to adapt to a typical 
employment setting had decreased significantly.  The 
cumulative effect of years of living with PTSD and the 
disabling effect of an unstable vocational adjustment had 
produced a current state of symptomotology which warranted 
that the veteran be considered as totally unemployable.  The 
examiner noted that the veteran had impaired impulse control 
and anger management problems which significantly impaired 
his ability to work with other people or supervisors.  He, at 
times, experienced spatial disorientation during 
disassociative and flashback episodes which could endanger 
himself or co-workers in a work setting consistent with his 
vocational history.  His ability to adapt to stressful 
circumstances had a notable decline in the last few years, 
and his prognosis for continuing any regular type of 
employment was deemed to be nil.  At times during re-
experiencing episodes, the veteran suffered poor reality 
testing and was unable to assess his spatial orientation.

The VA examiner's diagnosis was chronic, severe PTSD.  The 
convergence of the veteran's anxiety and depression symptoms, 
secondary to his PTSD, had caused the veteran's employability 
to be markedly compromised.  His reported GAF score was 37.    

The veteran filed an NOD in May 2002.  The veteran's 
substantive appeal was filed in August 2002.

Analysis

I.	VCAA Requirements

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 
The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the August 2002 Statement of 
the Case.  In this document, the RO also provided notice of 
what evidence it had considered.    
 
In this case, as set forth in the section below, the veteran 
has been granted the benefit he was seeking -- a 100% 
schedular rating for his service-connected PTSD.  Therefore, 
because the benefit sought on appeal is being granted in 
full, there is no harm or prejudice to the veteran's claim, 
notwithstanding whatever procedural defects may have been 
committed by VA with regard to providing him with proper 
notification of, and complying with the duty to assist 
provisions of the VCAA.
  
II.	Entitlement to an initial rating greater than 50 
percent for 
service-connected post traumatic stress disorder 
(PTSD).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether "staged 
ratings" are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial November 2001 rating 
assigned following the grant of service connection.  
Therefore, all of the evidence following the grant of service 
connection (not just the evidence showing the present level 
of disability) must be considered in evaluating the veteran's 
claim.  
In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  See 38 U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2003). 

In this case, the veteran was granted service connection for 
PTSD, with an evaluation of 30 percent, effective September 
6, 2000.  The veteran is currently assigned a 50 percent 
evaluation under Diagnostic Code (DC) 9411.

According to DC 9411, assignment of a non-compensable rating 
is warranted when PTSD has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  

A 10 percent rating is warranted when there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  




A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-  and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment,  with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

After a thorough review of the evidence of record, the Board 
concludes that a greater initial rating of 100 percent is 
justified, based on the criteria in DC 9411 
and the provisions of 38 C.F.R. § 4.7 (2003).



First, the objective findings of record clearly show that the 
veteran's PTSD symptoms match the ratings criteria for a 70 
percent evaluation, according to DC 9411.  The veteran was 
diagnosed with major depression on a continual basis, 
beginning in July 2000 and then again in March 2001, May 
2001, October 2001 and April 2002.  His depression affected 
his ability to function independently and effectively because 
of his low energy, irritability, loss of interest in 
activities like fishing and hunting that he previously 
enjoyed, and his extreme emotional numbing at times.  In May 
2001, the veteran indicated that he would get angry if he was 
interrupted, and had temper control problems.  He 
demonstrated irritability in the interview conducted by Dr. 
R. H.  In the April 2002 VA examination, the examiner 
indicated that the veteran experienced impulse control 
problems, which significantly impaired his ability to work 
with other people and supervisors.  The examiner also noted 
spatial disorientation problems at times, and a decline in 
the last few years in his ability to adapt to stressful 
circumstances.  Furthermore, in July 2000, Dr. E. W. noted 
that the veteran was very isolated from people because he did 
not agree with anyone.  He was socially introverted, and had 
difficulty getting along with others.  In his May 2001 exam, 
the examiner noted that the veteran demonstrated generalized 
social avoidance, and complete social isolation.    

Thus, the veteran matches a majority of the criteria for a 70 
percent evaluation.  He is occupationally and socially 
impaired, with deficiencies in most areas, including work, 
thinking and mood, due to such symptoms as near-continuous 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control with 
unprovoked irritability; spatial disorientation; difficulty 
in adapting to stressful circumstances, including work; and 
the inability to establish and maintain effective 
relationships.

Furthermore, in this case, a genuine question exists as to 
which of two evaluations (70 percent or 100 percent) shall be 
applied because the evidence of record suggests that the 
veteran has symptoms of total occupational and social 
impairment.  In May 2001, the examiner noted that the 
veteran's depression increased dramatically in 1997 when his 
degenerative joint disease led to his retirement, due to 
physical limitations and chronic pain.  During the same exam, 
it was noted that the veteran was on social security 
disability due to his physical disabilities.  According to 
the veteran's April 2002 psychiatric records, the examiner at 
that time believed that the convergence of the veteran's 
anxiety and depression, secondary to his PTSD, had caused the 
veteran's employability to be markedly compromised. 

The evidence of record shows further symptoms of total 
occupational and social impairment.  In May 2001, the veteran 
described frustration with people critical of the war in 
Vietnam and stated that he might blow up at them.  He also 
indicated that he would go off and get angry if he was 
interrupted.  In April 2002, the examiner noted that the 
veteran's impaired impulse control and anger management 
problems significantly impaired his ability to work with 
other people or supervisors.  The same examiner indicated 
that the veteran's spatial disorientation and flashbacks 
could endanger the veteran himself or co-workers in a work 
setting.  In October 2001 and in April 2002, the veteran 
reported nightmares about combat-related trauma, and at times 
flashbacks from awakening from nightmares.  The April 2002 VA 
examiner noted continued social isolation, emotional numbing, 
insomnia, irritability with difficulty modulating expressions 
of anger, trouble concentrating, hypervigilance, and 
exaggerated startle response.  At times during re-
experiencing episodes, the veteran suffered poor reality 
testing and was unable to assess his spatial orientation.  In 
regard to the veteran's Global Assessment of Functioning 
(GAF) score, it was reported in July 2000 as 50-60, which 
indicates moderate symptoms or moderate difficulty in social, 
occupational or school functioning.  However, the veteran's 
GAF declined to 39 by October 2001, and then it declined 
again to 37 in April 2002.  A GAF score in the 31 - 40 range 
indicates some impairment in reality testing or communication 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood   

Furthermore, the April 2002 VA examiner's statements 
suggested that the veteran had symptoms of total occupational 
and social impairment.  The VA examiner indicated that the 
veteran's PTSD negatively affected his capacity to tolerate 
the normal and routine stressors associated with gainful 
employment.  The examiner further noted that in the last few 
years, the veteran's ability to adapt to a typical employment 
setting had decreased significantly.  The cumulative effect 
of years of living with PTSD and the disabling effect of an 
unstable vocational adjustment had produced a current state 
of symptomotology which warranted that the veteran be 
considered as totally unemployable.  Due to the veteran's 
declined ability to adapt to stressful circumstances, the 
examiner stated that the veteran's prognosis for continuing 
any regular type of employment was deemed to be nil.  

In sum, while the disability picture does not completely 
conform to the criteria for a 100 percent rating, it more 
nearly approximates the criteria required for the 100 percent 
evaluation than it approximates the criteria for a 70 percent 
rating.  Pursuant to 38 C.F.R. § 4.7 (2003) and with all 
reasonable doubt resolved in the veteran's favor, the Board 
concludes that an increase to a 100 percent evaluation is 
appropriate.

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991). Specifically, the RO 
ordered VA examinations to determine the extent of the 
veteran's PTSD symptoms.  The record is complete with records 
of prior medical history and rating decisions.  Therefore, 
the RO and the Board have considered all the provisions of 
Parts 3 and 4 that would reasonably apply in this case.

ORDER

Entitlement to a greater initial rating of 100 percent for 
the service-connected PTSD is granted.


_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



